ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10, 12-18, and 20 have been amended by the Applicant.
Claims 1, 5-7, and 15 have been amended by the Examiner.
Claims 11 and 19 have been cancelled.
Claims 1-10, 12-18, and 20 have been presented for examination.
Claims 1-10, 12-18, and 20 are allowed.

Response to Amendment
Regarding the claim objections, the Applicant has amended the claims to correct the minor informalities. Therefore, the claim objections have been withdrawn.
Regarding 35 U.S.C. § 101, the Applicant has amended the claims to overcome the previous rejection. Therefore, the previous 35 U.S.C. § 101 rejection has been withdrawn.
Regarding 35 U.S.C. § 103, the Applicant has amended the claims to overcome the previous rejection. Therefore, the previous 35 U.S.C. § 103 rejection has been withdrawn.
Regarding 35 U.S.C. § 112(b), the Applicant has amended the claims to overcome the previous rejections for the limitations “a vehicle module”, “a vehicle parameter reader”, and “a vehicle parameter controller”. Additionally, with permission from the Applicant’s representative, the Examiner has amended the claims to overcome the 35 U.S.C. § 112(b) rejection for “machine learning module,” “pattern recognition module,” and “artificial intelligence module” (outlined below). By amending the cloud computing system to recite “cloud computing server,” the system and its modules are provided with sufficient structure. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn and the claims are no longer to be interpreted under 35 U.S.C. § 112(f).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney of record Barry Choobin on April 29, 2022.

The application has been amended as follows: 
(Currently Amended) A system for controlling an operation of two or three wheeled vehicle components through smartphone of the user using one or more applications or algorithms, the system comprising:
a vehicle module integrated with a  two or three wheeled vehicle of a user, and wherein the vehicle module is configured for reading and transmitting a plurality of vehicle parameters through an application or algorithm, and wherein the plurality of vehicle parameters comprise speed, engine RPM, tyre pressure, brake level, fuel level and gear level, and where the system tracks controller, motor, battery monitoring system (BMS), lights indicators, horns and other electronic parts for two and three wheeled vehicles;
a smartphone of a user communicatively coupled with the vehicle module, and wherein the smartphone of the user is configured for receiving the plurality of vehicle parameters transmitted from the vehicle module, and wherein the smartphone of the user comprises one or more sensors, and wherein the one or more sensors are configured a current status of the vehicle based on the received plurality of vehicle parameters, and wherein the smartphone is configured to enable or prompt the user to send one or more commands or events for controlling an operation of one or more parts or components of the two or three wheeled vehicle through the smartphone based on the data related to the plurality of vehicle parameters; and
a cloud computing 
wherein the one or more operations controlled remotely with the smartphone comprise controlling one or more turn indicators or side indicators or indicator lamps of the vehicle by providing navigational guidance, controlling an operation of headlight, brake light and pilot lamp of the vehicle based on ambient light conditions and locking and unlocking operation, immobilizing a handle lock and operating the handle lock of the vehicle by adding biometric authentication using the smartphone.

(Previously Presented) The system according to claim 1, wherein the vehicle module comprises a vehicle parameter reader, and wherein the vehicle parameter reader is configured for reading the plurality of vehicle parameters through an application or algorithm.

(Previously Presented) The system according to claim 1, wherein the vehicle module comprises a microprocessor, and wherein the microprocessor is configured for communicating with the smartphone of the user through a transceiver using a wired or wireless communication or connection, and wherein the microprocessor is further configured for generating one or more instructions to control the operation of one or more parts or components of the vehicle based on the one or more commands or events received from the smartphone.

(Previously Presented) The system according to claim 1, wherein the vehicle module comprises a vehicle parameter controller, and wherein the vehicle parameter controller is configured for controlling the operation of one or more parts or components of the vehicle based on the one or more instructions generated by the microprocessor.

(Currently Amended) The system according to claim 1, wherein the cloud computing server comprises a machine learning module, and wherein the machine learning module is configured for analyzing a data collected using the vehicle module and the smartphone through an application or algorithm.

(Currently Amended) The system according to claim 1, wherein the cloud computing server comprises a pattern recognition module and wherein the pattern recognition module is configured for identifying patterns present in the data collected with the vehicle module and the smartphone through an application or algorithm.

(Currently Amended) The system according to claim 1, wherein the cloud computing server comprises an artificial intelligence module, and wherein the artificial intelligence module is configured for providing a plurality of insights or predictions regarding a functioning of the vehicle based on an analysis performed by the machine learning module and pattern recognition module through an application or algorithm.

(Previously Presented) The system according to claim 1, wherein the vehicle parameter reader is configured for reading the plurality of vehicle parameters through one or more vehicle parameter sensors, and wherein the one or more vehicle parameter sensors comprise an engine control unit (ECU), an instrument duster, a tire pressure sensor, a body control module, a rain sensor, a gyroscope, an accelerometer, a side or main stand sensor, a brake sensor and a handle position sensor.

(Original) The system according to claim 1, wherein the one or more sensors provided in the smartphone comprise a global positioning system (GPS), an accelerometer, a fingerprint scanner, an iris scanner, a microphone, a speaker, a compass, a camera and a gyroscope.

(Previously Presented) The system according to claim 1, wherein the machine learning module is configured for identifying new routes based on a location related data collected or acquired from the smartphone, through an application or algorithm.

(Cancelled).

(Previously Presented) The system according to claim 1, wherein the smartphone is further configured for learning and rating user driving patterns and for suggesting riding shortcuts or shortcuts on travel or ride on a map specific to each two or three wheeled vehicle through an application or algorithm.

(Previously Presented) The system according to claim I, wherein the smartphone is further configured for downloading a software application, and wherein the smartphone is configured to prompt or enable the user to send one or more commands or events for operating the various parts or components of the vehicle using the software application.

(Previously Presented) A computer implemented method comprising instructions stored on a non-transitory computer readable storage medium and run on a computing device provided with a hardware processor and memory for controlling an operation of two or three wheeled vehicle components through a smartphone of the user through one or more applications or algorithms, wherein the method comprising the steps of:
pairing the smartphone of the user with a vehicle module integrated with the vehicle through an application or algorithm;
reading a plurality of vehicle parameters using a vehicle parameter reader via one or more vehicle parameter sensors provided in the vehicle module;
transferring a data related to one or more vehicle parameters to a microprocessor to transmit the data to the paired smartphone using a transceiver;
processing the data received from the microprocessor with the smartphone for generating and forwarding one or more commands or events to the microprocessor to control a plurality of parts or components of two or three wheeled vehicle through an application or algorithm; and
directing a vehicle parameter controller to control the plurality of parts or components of the two or three wheeled vehicle through an application or algorithm with the microprocessor based on the received commands or events;
performing one or more vehicle operations remotely through the smartphone of the user through an application or algorithm, and wherein the one or more operations comprise controlling one or more turn indicators or side indicators of the vehicle by providing navigational guidance, controlling the headlight, brake light and pilot lamp of the vehicle based on ambient light conditions, and locking or unlocking a handle Jock of the vehicle, immobilizing the handle lock of the vehicle and operating the handle lock of the vehicle by adding biometric authentication using the smartphone.

(Currently Amended) The method according to claim 14 further comprises uploading the data related to the plurality of vehicle parameters and related to the events or commands to a cloud computing server through an application or algorithm.

(Previously Presented) The method according to claim 14 further comprises analysing the uploaded data with artificial intelligence module or algorithm, machine learning module or algorithm and pattern recognition module or algorithm.

(Previously Presented) The method according to claim 14 further comprises communicating with the smartphone of the user through a transceiver provided in the vehicle module using a wired or wireless communication or connection.

(Previously Presented) The method according to claim 14, further comprises identifying new routes based on a location related data collected or acquired from the smartphone through an application or algorithm.

(Cancelled).

(Previously Presented) The method according to claim 14 further comprises learning and rating user driving patterns and for suggesting riding shortcuts on a map specific to each two or three wheeled vehicle through an application or algorithm.

REASONS FOR ALLOWANCE
Claims 1-4, 8-9, 12-15, 17-18, and 20 are allowed. 
The present application discloses using a smartphone to remotely control components of a two or three-wheeled vehicle (e.g., headlight, indicators, engine immobilizer, throttle controller engine control unit, handle lock, handle motor control, etc.) based on sensed vehicle parameters (e.g., speed, engine RPM, tyre pressure, brake level, fuel level and gear level, and where the system tracks controller, motor, battery monitoring system (BMS), lights indicators, horns and other electronic parts), generate driver profiles, and provide navigational guidance. The present application further discloses using machine learning and artificial intelligence to perform analysis and pattern recognition for predictions of vehicle operations along a route.
With respect to the pertinent prior art of record, Patil et al. (U.S. Patent Application Publication No. 20180053413) teaches a sensing system for collecting vehicle parameter data (e.g., speed, positioning, values generated by the engine, tires, horns, etc.) of a two or three wheeled vehicle. Patil further discloses that the electronic control unit (ECU) of the vehicle is communicatively coupled with a smartphone. However, Patil fails to specifically teach “wherein the one or more operations controlled remotely with the smartphone comprise controlling one or more turn indicators or side indicators or indicator lamps of the vehicle by providing navigational guidance, controlling an operation of headlight, brake light and pilot lamp of the vehicle based on ambient light conditions and locking and unlocking operation, immobilizing a handle lock and operating the handle lock of the vehicle by adding biometric authentication using the smartphone,” as taught in claims 1 and 14 of the present application.
Seo et al. (U.S. Patent Application Publication No. 20180024559) discloses that using a smartphone to initiate control of a vehicle, such as automatic parking. Seo further discloses controlling the automatic vehicle along a travel path. However, Seo fails to specifically teach “wherein the one or more operations controlled remotely with the smartphone comprise controlling one or more turn indicators or side indicators or indicator lamps of the vehicle by providing navigational guidance, controlling an operation of headlight, brake light and pilot lamp of the vehicle based on ambient light conditions and locking and unlocking operation, immobilizing a handle lock and operating the handle lock of the vehicle by adding biometric authentication using the smartphone.”
Sicconi et al. (U.S. Patent Application Publication No. 20190213429) discloses using artificial intelligence coupled with sensor data to recognize patterns and form driver behavior profiles, and controlling the vehicle to navigate in driving situations. Sicconi further discloses that a smartphone may collect sensor information and wirelessly communicate with the vehicle. However, Sicconi fails to specifically teach “wherein the one or more operations controlled remotely with the smartphone comprise controlling one or more turn indicators or side indicators or indicator lamps of the vehicle by providing navigational guidance, controlling an operation of headlight, brake light and pilot lamp of the vehicle based on ambient light conditions and locking and unlocking operation, immobilizing a handle lock and operating the handle lock of the vehicle by adding biometric authentication using the smartphone.”
Lehmann et al. (U.S. Patent Application Publication No. 20110238289) discloses a navigation device, which may be a smartphone, that may learn driving behavior patterns for a bicycle, and provide a shortest route to a destination. However, Lehmann fails to specifically teach “wherein the one or more operations controlled remotely with the smartphone comprise controlling one or more turn indicators or side indicators or indicator lamps of the vehicle by providing navigational guidance, controlling an operation of headlight, brake light and pilot lamp of the vehicle based on ambient light conditions and locking and unlocking operation, immobilizing a handle lock and operating the handle lock of the vehicle by adding biometric authentication using the smartphone.”
None of the prior art of record taken either together or in combination teach “wherein the one or more operations controlled remotely with the smartphone comprise controlling one or more turn indicators or side indicators or indicator lamps of the vehicle by providing navigational guidance, controlling an operation of headlight, brake light and pilot lamp of the vehicle based on ambient light conditions and locking and unlocking operation, immobilizing a handle lock and operating the handle lock of the vehicle by adding biometric authentication using the smartphone.” For these reasons, the Applicant’s invention is distinguished over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662